                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

RAYMOND L. and TERRYLL ANN WALLS,                  )
                                                   )
            Plaintiffs,                            )
                                                   )
            v.                                     )      No. 16-cv-4048
                                                   )
VRE CHICAGO ELEVEN, LLC, et al.,                   )
                                                   )      Judge Thomas M. Durkin
             Defendants.                           )
                                                   )
VERDAD REAL ESTATE, INC., et al.,                  )
                                                   )
            Third-Party Plaintiffs                 )
                                                   )
            v.                                     )
                                                   )
MARK A. REINSCH, et al.,                           )
                                                   )
            Third-Party Defendants.                )


                          MEMORANDUM OPINION AND ORDER

      Plaintiffs brought this suit against various defendants alleging fraudulent

inducement and negligent misrepresentation related to their purchase of a

commercial property in Chicago. On September 25, 2018, the Court dismissed the

Plaintiffs’ claim for civil conspiracy against Defendants VPC Chicago 11, LLC,

VestaPoint Capital II LLC, and Aaron Stearns (collectively “VestaPoint”) for failure

to state a claim. See R. 190. Plaintiffs subsequently filed an amended complaint and

VestaPoint again moved to dismiss under Rule 12(b)(6). The Court granted

VestaPoint’s motion on January 25, 2019 and dismissed the VestaPoint Defendants

from the case with prejudice. See R. 232. On September 5, 2019, Plaintiffs filed a
motion for reconsideration of the dismissal order based on newly discovered evidence.

Plaintiffs’ motion is denied.

                                   Background

      The Court assumes the parties’ familiarity with its prior orders, which provide

a detailed factual background of the case. See R. 190; R. 232. Briefly explained, and

as relevant here, Verdad Real Estate acquired a group of eleven properties leased for

use as Kentucky Fried Chicken restaurants (the “Chicago Eleven Properties”) from

an entity owned by Jason LeVecke. Verdad and LeVecke agreed to a sale/leaseback

deal in which Verdad purchased the properties, then leased them back to the LeVecke

entity for $171,000 in annual rent, double what the KFC restaurants had previously

paid. The deal also contemplated converting the Chicago Eleven Properties to

Hardee’s restaurants. $400,000 per store was built into the purchase price so that

LeVecke could renovate and convert each property, and the increased rent amount

represented payment of those costs. The parties later abandoned their conversion

plans, and Verdad and LeVecke entered new leases in February 2015 removing the

conversion requirement but maintaining the higher rent. Meanwhile, Verdad and

LeVecke entered a side agreement that allowed LeVecke to keep the $400,000 for

each property if Verdad could obtain high enough sale prices. If Verdad could not sell

the properties for what it wanted, LeVecke would have to repay the money or make

the property improvements. The parties concealed the side agreement from

prospective buyers and Plaintiffs later purchased one of the Chicago Eleven

Properties.



                                          2
        VestaPoint invested over $5 million in the initial Chicago Eleven Properties

deal and, through Defendant Stearns, communicated with Verdad on a weekly basis

about the properties throughout 2014 and 2015. Plaintiffs allege that VestaPoint

engaged in the conspiracy to defraud prospective buyers. In its Order dated

September 25, 2018, the Court dismissed Count X for civil conspiracy against

VestaPoint without prejudice for failure to state a claim. See R. 190 at 33-36. The

Plaintiffs subsequently filed a Third Amended Complaint, and the VestaPoint

defendants again moved to dismiss Count X. On January 25, 2019, the Court granted

the motion and dismissed Count X against VestaPoint with prejudice, concluding

that:

        Plaintiffs still fail to allege any agreement by Vestapoint in the
        conspiracy. Although Plaintiffs have added significant details of
        Vestapoint’s knowledge of the transaction generally, Plaintiffs do not
        allege Vestapoint had any knowledge of the fraudulent scheme to sell
        the properties at inflated values to third-party buyers. . . . From the
        TAC’s allegations, it is not clear that Vestapoint even knew about the
        fraudulent scheme beyond its knowledge that the properties were being
        marketed. Plaintiffs also fail to allege agreement or intentionality by
        Vestapoint to further the conspiracy. Taking all inferences in favor of
        Plaintiffs, Plaintiffs at most allege Vestapoint was negligent for failing
        to stop the remaining defendants from carrying out their fraud after
        Vestapoint discovered the properties were being marketed at the higher
        rental rates. But that is not sufficient to state a claim.

R. 232 at 4. Plaintiffs now move for reconsideration of the January 25, 2019 dismissal

order based on newly discovered evidence regarding VestaPoint’s involvement. The

Plaintiffs also seek leave to file a Fourth Amended Complaint to include additional

allegations against VestaPoint, and for leave to file certain exhibits under seal.




                                            3
                                   Legal Standard

      Federal Rule of Civil Procedure 54(b) governs motions to reconsider

interlocutory orders. The Rule provides that “any order that does not resolve all

claims as to all parties ‘may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties’ rights and liabilities.’” Patrick v. City

of Chicago, 103 F. Supp. 3d 907, 911 (N.D. Ill. 2015) (quoting Fed. R. Civ. P. 54(b));

see also Dobbey v. Carter, 2017 WL 2573210, at *4 (N.D. Ill. June 14, 2017) (quoting

Rule 54(b) and explaining that when multiple defendants are involved in a case, an

order dismissing one defendant may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities). “The

standard courts apply in reconsidering their decisions is generally the same under

both Rule 59(e) and Rule 54(b).” Morningware, Inc. v. Hearthware Home Prods., Inc.,

2011 WL 1376920, at *2 (N.D. Ill. Apr. 12, 2011).

      Motions to reconsider “serve a limited function: to correct manifest errors of

law or fact or to present newly discovered evidence.” Patrick, 103 F. Supp. 3d at 911

(quoting Conditioned Ocular Enhancement, Inc. v. Bonaventura, 458 F. Supp. 2d 704,

707 (N.D. Ill. 2006)). “Such problems rarely arise and the motion to reconsider should

be equally rare.” Beezley v. Fenix Parts, Inc., 2019 WL 666754, at *1 (N.D. Ill. Feb.

13, 2019) (quoting Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d 1185,

1191 (7th Cir. 1990)); see also F.D.I.C. v. Mahajan, 2013 WL 3771419, at *2 (N.D. Ill.

July 16, 2013) (“Motions to reconsider should be granted only in rare

circumstances.”). For motions to reconsider based on newly discovered evidence, the



                                            4
moving party must show not only that the evidence was unavailable during the

pendency of the underlying motion, but also that it could not with reasonable

diligence have discovered or produced it. Caisse Nationale de Credit Agricole v. CBI

Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996).

                                       Analysis

      Plaintiffs base their motion on the following pieces of “newly discovered

evidence:” 1) An email chain between Stearns, VestaPoint’s Counsel, and the

president of Verdad, Jason Keen, that includes an email from Stearns discussing the

side agreement to amend the lease; 2) An email from Stearns to Keen discussing the

impact of LeVecke’s bankruptcy filing on their ability to sell one of the Chicago Eleven

Properties; 3) Defendant Chris Baker’s deposition testimony stating that Aaron

Stearns directed him to put the amended lease terms into a side agreement rather

than incorporating the terms into the lease; and 4) Defendant Justin Huston’s

deposition testimony about a July 29, 2015 conference call between a Verdad

representative, Baker Monroe, Stearns, and Stearn’s counsel during which they

discussed whether the sale of a Chicago Eleven Property (different than the one at

issue in this case) should be postponed due to Frontier Star’s bankruptcy (an entity

owned by LeVecke). The Court discusses each in turn.

   1) Email chain discussing the side agreement to amend the lease

      The two emails at issue were produced in May 2019 by the Baker Monroe

Defendants. The lynchpin of Plaintiffs’ motion is the email dated February 22, 2015

from Aaron Stearns to VestaPoint’s counsel. In relevant part, Stearns discusses the



                                           5
strategy of amending the existing lease and entering into the side agreement. He

further writes that this arrangement would allow Verdad to sell the properties with

a clean lease. Plaintiffs contend that this email unequivocally demonstrates that

VestaPoint participated in the scheme to defraud potential buyers.

      The problem with Plaintiffs raising this now – more than seven months after

VestaPoint was dismissed with prejudice – is that they’ve had this email in their

possession since April 17, 2017 when it was previously produced by Verdad, more

than three months before VestaPoint was a defendant in the case, a year and five

months before the first dismissal order, and a year and nine months before the second

dismissal order. The law is clear that a “party may not use a motion for

reconsideration to introduce evidence that could have been presented earlier.” Oto v.

Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000); see also Drnek v. City of

Chicago, 205 F. Supp. 2d 894, 895-96 (N.D. Ill. 2002) (motions for reconsideration

“cannot in any case be employed as a vehicle to introduce new evidence that could

have been adduced during pendency of the [underlying] motion.”) (alteration in

original) (quoting Rothwell Cotton Co. v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir.

1987)).1

      Plaintiffs attempt to sidestep this hurdle by arguing that the email chain

produced in 2017 lacked an additional email that was not produced until 2019 by



1
 Even in Lucas v. District of Columbia, 214 F. Supp. 3d 1 (D.D.C. 2016), the case on
which Plaintiffs rely to argue that their motion should be decided under an “as justice
requires” standard, the court notes that motions for reconsideration may be granted
when based on “the discovery of evidence not previously available.” Id. at 5 (emphasis
added).
                                          6
Baker Monroe. But the missing email is a forward from Keens to Baker and says only,

“Have not read this yet….jsut [sic] forwarding..” R. 266-1 at 1. It does not provide any

additional information about Stearns’ alleged participation in the fraud, and

Plaintiffs base their motion on the part of the email chain that they possessed in 2017.

Accordingly, the email is not newly discovered evidence for purposes of a motion for

reconsideration.

   2) Email discussing LeVecke’s bankruptcy filing

      Plaintiffs contend that the email from Stearns to Keen discussing the impact

of LeVecke’s bankruptcy filing on their ability to sell a different one of the Chicago

Eleven Properties serves as an independent basis for granting their motion. In that

email, Stearns acknowledges that the bankruptcy may have a negative impact on the

disposition of the property and writes that it “is easier to work through challenges

with a trusted partner. We will work through this together.” R. 266-2 at 2.

      As an initial matter, Plaintiffs do not explain why they “could not with

reasonable diligence have discovered and produced such evidence [during the

pendency of the motion].” Caisse, 90 F.3d at 1269 (alteration in original). VestaPoint

responded to Plaintiffs’ third-party subpoenas in May 2017 and specifically stated

that they were only producing documents from February 1, 2014 through June 1,

2015. Plaintiffs did not object to the scope of that production and cannot now complain

that they didn’t receive the email dated August 20, 2015. See HCP of Illinois, Inc. v.

Farbman Grp. I, Inc., 991 F. Supp. 2d 999, 1000 (N.D. Ill. 2013) (“a motion for




                                           7
reconsideration does not allow a party to revisit strategic decisions that prove to be

improvident”).

      More importantly, even if Plaintiffs had acted diligently, the email would not

change the outcome of VestaPoint’s dismissal. The email, which discusses how the

bankruptcy would impact future sales of the Chicago Eleven Properties, was sent

three months after the property at issue in this case had already been sold. Plaintiffs

contend that’s of no matter because it still shows an overarching scheme to market

the properties to unsuspecting buyers. But nothing in the email implicates

VestaPoint in the fraud. Rather, consistent with the Court’s prior dismissal order, it

merely reflects Stearns’ understandable concern about the status of his investment.

Stating the unremarkable conclusion that it is easier to solve challenges with a

trusted partner is not enough to demonstrate VestaPoint’s role in the conspiracy.

   3) Chris Baker’s and Justin Huston’s deposition testimony

   That brings us to the deposition testimony. Huston testified that a LeVecke entity

filed for bankruptcy the day before the sale of a Chicago Eleven Property was set to

close (not the one purchased by plaintiffs). Huston further stated that Verdad, Baker

Monroe, and Stearns had a conversation concerning whether the bankruptcy affected

the sale and if it should be postponed, at which point the parties collectively agreed

to move forward. Plaintiffs do not explain why having a conversation about how

LeVecke’s bankruptcy affected the sale indicates VestaPoint’s participation in a

fraudulent scheme to sell Plaintiffs a different property at an inflated value. Merely

stating that this demonstrates a larger scheme to unload properties to unaware



                                          8
buyers is not enough. Tellingly, the section of Plaintiffs’ brief explaining why the new

evidence cures the previous deficiencies identified in the Court’s dismissal order does

not once mention Huston’s testimony. See R. 266 at 9-11.

      Nor does Baker’s testimony that Stearns directed him to put the amended lease

terms into a side agreement constitute newly discovered evidence. That testimony

offers no new information apart from what the Stearns email reveals, which the

plaintiffs have had since 2017. Indeed, plaintiffs seem to acknowledge as much in

their proposed Fourth Amended Complaint, stating that “Baker confirmed that, as

suggested by the exchange above [referring to the Stearns email chain], he prepared

the secret side letter at Stearns’ direction.” R. 265-1 ¶ 175 (emphasis added). Facts

that were available to Plaintiffs before the Court’s dismissal order are not newly

discovered merely because they are later presented again in the form of deposition

testimony. See Johnke v. Espinal-Quiroz, 2018 WL 3361888, at *6 (N.D. Ill. July 9,

2018) (denying motion for reconsideration and concluding that deposition testimony

was not newly discovered evidence because it referenced facts that existed before the

court decided the underlying motion and thus could have been obtained earlier);

Wilson ex rel. Adams v. Cahokia School Dist. No. 187, 470 F. Supp. 2d 897, 913-14

(S.D. Ill. 2007) (denying motion for reconsideration based on deposition testimony

where plaintiffs did not explain why the facts testified to were not known to them

before the underlying order was entered).

      In sum, none of Plaintiffs’ “newly discovered evidence” offers a proper basis for

granting their motion. Plaintiffs had two chances “to point to anything suggesting



                                            9
that Vestapoint agreed to the conspiracy” and was not merely a negligent investor.

R. 190 at 35. The Stearns email possibly may have accomplished that. But Plaintiffs

have had that evidence since 2017 and sat on their opportunity to present it through

two dismissal orders and nearly two-and-a-half years of litigation before filing their

motion for reconsideration in September 2019. And they may never have presented

it had Baker Monroe not produced it a second time. Litigants and the judicial system

have a mutual interest in the finality of decisions, which is why dismissal with

prejudice – as in this case – should not be taken lightly. It is also why parties may

not rely on evidence that was available during the pendency of the underlying motion

on a motion for reconsideration and why it “is not the purpose of allowing motions for

reconsideration to enable a party to complete presenting his case after the court has

ruled against him. Were such a procedure to be countenanced, some lawsuits really

might never end, rather than just seeming endless.” Frietsch v. Refco Inc., 56 F.3d

825, 828 (7th Cir. 1995) (refusing to consider argument that a party did not raise

until after the court had dismissed the suit). That rings especially true in this case,

which has now been pending for nearly four years. Plaintiffs have not met their

burden of showing why they could not have produced the evidence at issue sooner

with reasonable diligence, or why this should be one of the “rare circumstances” in

which their motion for reconsideration should be granted. Mahajan, 2013 WL

3771419, at *2 (citing Bank of Waunakee, 906 F.2d at 1191).2



2 VestaPoint also argues that the Stearns email discussing the side agreement and
the communication about which Baker and Huston testified is protected by attorney-
client privilege. For the reasons already stated, because Plaintiffs have not met their
                                          10
                                   Conclusion

      Plaintiffs’ motion for reconsideration and related relief [265] is denied. The

Court also denies Plaintiffs’ motion to file a Fourth Amendment Complaint to include

additional factual allegations supporting Count X against VestaPoint and to file

certain exhibits of the Fourth Amendment Complaint under seal.



                                      ENTERED:




                                             Honorable Thomas M. Durkin
                                             United States District Judge

Dated: February 24, 2020




burden on the motion for reconsideration, the Court need not consider VestaPoint’s
argument here.
                                        11
